11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Royce Ray Davidson
Appellant
Vs.                   No. 11-02-00070-CV B Appeal from Palo Pinto County
Alyce Maye Davidson
Appellee
 
The trial court signed the order on October
9, 2001.  Appellant perfected an
appeal.  The clerk=s record was filed on March 12, 2002; and the
reporter=s record was filed on May 1, 2002.  Appellant filed three motions for extension
of time in which to file his brief. 
Each motion was granted, and appellant=s brief was due to be filed on or before August 12, 2002.  In a letter dated October 29, 2002, this
court advised appellant that, unless he responded within ten days, his appeal
would be subject to dismissal for want of prosecution.  Appellant has failed to respond.
The appeal is dismissed for want of
prosecution.  TEX.R.APP.P. 42.3.
 
PER CURIAM
 
December 6, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.